                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                      No. 5:16-CR-84-lH
                                      No. 5:19-CV-403-H

MITTESH DAS,
     Petitioner,

         v.
                                                                          ORDER
    UNIT'ED STATES OF AMERICA,
          Respondent.


        This matter is before the court on the government's motion to

dismiss,      [DE #116],        in response to petitioner's motion to vacate

pursuant to 28 U.S.C.             §    2255,       [DE #106].     Petitioner responded to

the     government's          motion     to     dismiss,         [ DE   #12 0] .     Petitioner

additionally filed a letter,                   [DE #107], which is addressed by the

contents herein~              This matter is ripe for adjudication.

                                          BACKGROUND
                                                              '
        On    September 20,           2017,    a    jury    found petitioner guilty          of

intentional damage to protected computers in violation of 18 U.S.C.

§    1030 (a) (5) (A),    (c) (4) (B) (i),         and     (c) (4) (A) (i) (V)     (Count One).

At     sentencing        on     September          11,   2018,      the    court     calculated

petitioner's sentencing guideline range to be 63-78 months,                                 but

granted his request for a variance and sentenced petitioner to a

term of imprisonment of 24 months. Petitioner did not appeal.

        On September 12,          2019,       petitioner timely filed the instant

motion to vacate arguing:                ( 1) he was absent from the crime scene




        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 1 of 24
at the time of the alleged offense; (2) he did not have the required

administrative access to run the damaging malicious code and delete

the   log     files;       ( 3)   the   chain    of   custody     of   the    evidence    was

tainted;      and    (4)      various    claims       of   ineffective       assistance    of

counsel. 1      [DE #106].

                                    COURT'S DISCUSSION

       I.     Actual Innocence ·claims

              A. Standard of Review

       The    government          correctly      contends      petitioner     procedurally

defaulted on the first three claims by failing to raise them on

direct appeal.         [DE #117 at 9].           Procedurally defaulted claims can

nevertheless be reviewed on federal habeas review if the petitioner

first demonstrates "cause" and "actual 'prejudice,'" or that he is

"actually innocent."              Bousley v. United States, 523 d.S. 614, 622

(1998)      (citations omitted).          In response to the government's motion

to    dismiss,       petitioner         does    not    raise     issues      of   cause   and

prejudice, but rather, argues he is actually innocent.                             [DE #106-

1 at 1; DE #120 at 3, 8, 12-13].

       "A    valid     actual       innocence        claim   'requires       petitioner    to

support his allegations of constitutional error with new reliable

evidence            whether        it   be      exculpatory      scientific       evidence,



1 Following his conviction by a jury, petitioner fired his counsel and hired
new counsel who represented him at sentencing. He appears to mistakenly refer
to his sentencing counsel as appellate counsel. However, as no appeal was ever
filed, petitioner did not have appellate counsel.

                                                 2




       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 2 of 24
      -
trustworthy eyewitness accounts,                            or critical physical evidence~

that was not presented at trial.'" Finch v. McKoy,                                       914 F.3d 292,

298        (4th    Cir.     2019)         (quoting      Schlup,       513    U.S.     at     324).       A

petitioner must also 'demonstrate that the totality of the evidence

would prevent any reasonable juror from finding him guilty beyond

a reasonable doubt,                 such that his incarceration is a miscarriage

of justice.'"              Id'.   (quoting Teleg0z v. Pearson,                    689 F.3d 322, 329

(4th        Cir.        2012)     . (internal      citations          omitted))             "' [A] ctual

innocence'               means        factual           innocence,           not         mere      legal

sufficiency."              Bousley,        523    U.S.       at    623-24     (citing       Sawyer      v.

Whit 1 e y, 5 0 5 U . S . 3 3 3 , 3 3 9 ( 19 9 2 ) )

                   B.    Analysis

                           i.      Alibi Evidence

           Petitioner relies on the new evidence, not presented at trial

of        credit    card        records    and    the       affidavits       of    two     friends     who

accompanied his family on vacation in Florida.                                    [DE #106-1 at 14-

16,        21-22].        This     evidence       supports         his     argument       that   he   was

actually in Panama City, Florida, between November 22 and 25, 2014,

which he contends shows that he was absent from the scene of the

crime and therefore innocent.

           He contends the alleged scene of the crime was his home in

Johns Creek,             Georgia.         The evidence presented at trial was that

petitioner's             computer      was       used       to    insert    malicious       code      into

Regional Level Application Software System,                                ("RLAS") of the United

                                                        3




           Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 3 of 24
States Army Reserve Command ("USARC") at 9:57 p.m. and 10:33 p.m.

on November 21, 2014 and at 9:04 p.m. on November 23, 2014.                               The

Virtual     Private   Network       ("VPN")      logs   were    presented         at   trial

showing the times a particular computer was connected to the USARC

VPN circuit.      VPN logs presented at trial provided petitioner's

computer was connected to the USARC VPN circuit from 7:54 p.m. on

November· 21,    2014 to 10: 41 a .m.           on November 22,        2014 .·     The VPN

logs presented at trial also provided petitioner's computer was

connected to the USARC network from 8:44 p.m. on November 23, 2014

to 4:53 p.m. on November 24, 2014.                Testimony at trial provided a

personal identifier,            known as a Common Access Card              ( "CAC") ,     was

required to     log   in    to    the   RLAS.      An   Internet       Protocol        ("IP")

address is used to connect·a computer to a network.                       Evidence was

presented at trial identifying petitioner's IP address at his home

in Georgia.      Records        known as   "centau~ logs" were presented at

trial of petitioner's specific home IP address showing the times

petitioner's     home      IP    address   was     connected      to    the      USARC    VPN

circuits.     The centaur logs provided petitioner's home IP address

was connected to the USARC VPN circuits between approximately 9:47

p.m. and 10:47 p.m. on November 21, 2014.                2     The centaur logs were

filtered for petitioner's home IP address and did not have any

entries for November 23, 2014.


2 While not presented during direct examination at trial, the centaur logs also
show petitioner's home IP address was connected to USARC VPN circuits from 7:53
p.m. on November 21, 2014 to 10:42 a.m. on November 22, 2014.

                                           4



      Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 4 of 24
        Petitioner's actual innocence argument of an alibi fails to

meet    the       standard of        showing    "factual        innocence."         Petitioner

contends that he was in Florida at the time of the November 23,

2014 malicious code modification,                        and therefore he is innocent.

However,          he     also    contends      he       used   his   CAC     card    to   login

periodically while on vacation, and that he could not be in two

places at once'.            The centaur 16gs, which show ·his home IP addiess

was connected ~o the USARC VPN circuits on November 21, 2014, do

not have any entries from his home IP address on November 23 and

24, the dates that he argues he was in Florida.                            Additionally, the

centaur logs _only show connection activity between his home IP

address and the USARC VPN circuits until 10:42 a.m., on November

22, 2014, the day that he alleges he left for Florida.                              Therefore,

his presence in Florida only corroborates the evidence already

admitted at trial.

        As    to       the November 21,        2014       insertion of malicious          code,

petitioner contends that he does not have evidence,                                 but if the

court will grant additional time, he will obtain building logs to

show that he was in his office until 9:30 p.m.                              on November 21,

2014.        He    contends he lives more than one hour away from his

office, and that he would not have been able to drive home in time

to allegedly insert the malicious code.                        However, this argument is

not    reasonable.              The VPN - logs,         which petitioner contends          were

fictitiously created, show that his computer was connected to the

                                                    5




        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 5 of 24
USARC VPN circuits from 7:54 p.m.                    on November 21,           2014 to 10:41

a.m.   on November 22,           2014.    Additionally,           the centaur logs show

that it was petitioner's home IP address that accessed the USARC

VPN circuits from 7:53 p.m. on November 21, 2014 to 10:42 p.m. on

November 22,       2014.     While petitioner argues he was                          in his    car

driving home from 9:30 to 10:30, the centaur logs show that his

home· IP     address       was     connected         t6    the    USARC        vrN    circuits.

Therefore,    this       argument,       even       if    supported      by    building       logs

evidence, would not "prevent any reasonable juror from finding him

guilty beyond a reasonable doubt,                    such that his incarceration is

a   miscarriage     of     justice."           Finch,      914    F.3d    at    298     (quoting

Teleguz, 689 F.3d at 329 (internal citations omitted)).

       Next, as new evidence not presented at trial, petitioner has

submitted    two    affidavits,          one    from      James   M.     Ferguson,      Retired

Deputy G-1, United States Army Reserve Command,                          [DE #106-1 at 17-

18], and one from Herman F. Whitley,                       Retired Deputy Director of

the G-1, for the United States Army Reserve Command,                            [DE #106-1 at

19-20].    Both-affidavits addressed petitioner's good character and

Mr.    Ferguson stated his personal disbelief in petitioner being

found guilty.      Additionally, the affidavit of Mr. Ferguson provided

that he was aware of jealousy in the Army Reserve automation and

that "[a]s the senior HR person on duty for the USARC for almost

two years at Ft. Bragg, I can say without question my experiences

with the USARC automation world convinces me Mittesh was set up

                                                6




       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 6 of 24
because of professional jealousies. 11                           [DE #106-1 at 17]                This

affidavit        supports         petitioner's           argument        that      Loren       Taylor

("Taylor 11 ) had "a compelling and competing interest with an animus

relationship against [petitioner] . 11                     [DE #120 at 1-2].             Petitioner

also contends Taylor had the motive, as Taylor's company lost the

RLAS contract bid to Akira.                   Petitioner argues that Taylor had the

requisite       access       to    be    able      to     remotely       access        petitioner's

computer while          he    was       unaware,        alter     the   malicious        code,     and

thereby to frame petitioner.                       Counsel for petitioner argued at

trial     and    elicited         testimony         from    two       witnesses        about     their

o]?servations of unwanted access.                       Petitioner contends the VPN logs

were    not     logs   at    all    but       rather      fictitious         records     that     were

created by Taylor to frame petitioner.                            However, as noted above,

the centaur logs corroborate the VPN logs.                              While this testimony

regarding        professional            jealousies         may       have      been     useful     to

petitioner, even if true, does not meet·the heavy burden that this

information         would have          "prevent [ed]           any    reasonable       juror     from

finding       him   guilty        beyond      a    reasonable          doubt,     such    that     his

incarceration is a miscarriage of justice. 11                                Finch,    914 F. 3d at

298     (quoting       Teleguz,         689       F.3d     at    329     (internal        citations

omitted)).

                       ii.    Lack of Access Evidence

        Finally, petitioner also submitted an affidavit from Kathleen

Crocker stating "[i]n order to have done the things that Mr. Das

                                                    7




        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 7 of 24
has been accused of he would have had to have very higµ access,

that he never had to my knowledge."                    [DE    #106-1       at   23].     Ms.

Crocker stated "[m]y testimony, if I               [were] called or asked, would

have been that in order to get Admin Access                   (Admin CAC)          you must

have     Security    Plus    Certification          along     with        several       other

requirements."        [DE   #106-1     at   23].      She    additionally          declared

"['a] lso, you must have Admin access to remotely login to any server

and to delete physical files on the servers."                       [DE #106-1 at 23].

Petitioner's affiant Kathleen Crocker has not identified herself

except as to her residence for two years in Wisconsin and that she

·"had obtained the      [Security Plus]           certification,          but Laura Reed

(COR)    denied my request for approval, which shows that it is not

easy to     gain Admin access."             [DE    #106-1    at    23].      She    further

declared "I     have met every requirement,                 then had to meet more

requirements, and after trying for nearly six years I got _access,

but I still have very limited access."                 [DE #106-1 at 23].

        Petitioner   also   attached an affidavit                 from Randall         Osborn

that "[m]y testimony, if I           [were] asked, would have been that [to]

obtain Admin/DBA Access to USARC servers, you must have a current

Security+ Certificate.         Admin/DBA access is required to make system

or   application     changes    on    the       servers."         [DE   #106-1     at · 24].

Petitioner contends these affidavits support his argument that he

never obtained this Security+ certification and did not have the

access to commit the offense.

                                            8




        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 8 of 24
       However, this requirement for obtaining access is not "new"

evidence,         as     defense     counsel      at   trial    elicited testimony that

obtaining underscore access requires Security+ Certification . .[DE

#78 at 67-68].              Trial counsel for petitioner elicited testimony

that petitioner did not have the requisite access to erase trace

logs, from Richard Jacobs, who worked with petitioner on the RLAS.

[ DE # 7 8   at   5 8,    6 8] .    Defense counsel elicited testimon~ from the.

affiant Randall Osborn, a systems analyst with Tiber Creek at the

time of offense, that trace logs could only be deleted by someone

with an "underscore account," and he did not know if petitioner

possessed that account.                     [ DE # 7 8 at 7 6,       8 5] .    Defense counsel

additionally            elicited         testimony     from    Randall        Osborn       that     "if

Mi ttesh didn't            coming up and          stand in       front        of me       eyeball    to

eyeball and tell me he did this, I would never believe this."                                       [DE

#78 at 91].            The government elicited testimony that petitioner had

"administrative or overall access" from Darren Brown, who at the

time    relevant           to      the     offense     was     working         as     a     database

administrator for RLAS.                   [DE #76 at 11; #77 at 104-05, 120].                       The

government also elicited testimony from John Bringolf, a database

administrator with Science Applications International Corporation

("SAIC"), that the trace logs could be deleted by someone who had

administrative            access.          [DE   #76   at    107].        Petitioner has            not




                                                   9




       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 9 of 24
presented     new    evidence 3   on    this     issue    to     support      his    actual

innocence claim.

                     iii. Code on Laptop Not "Malicious"

       Petitioner     contends     this      "malicious        code"       found     on     his

computer was commonly accessed code that anyone could obtain from

the internet.        [DE #120 at 2].        He also states that "this code was

not on the SQL ·server where it.would execute because [petitioner]

did not have the necessary security rights · to the server."                                [ DE

#120    at   2].      However,    the       evidence     at    trial       provided        that

petitioner     himself    emailed       a   colleague     on     November      21,        2014,

requesting code to delete a job, and parts of this emailed code

were found in the malicious code.                [DE #77 at 238-41]           Petitioner

contends the malicious code labeled "Time Bomb" was not found on

his computer.        [DE #120 at _2].         Additionally, testimony elicited

from Mr. Osborn at trial provided that the malicious code found

was "a very rudimentary code."               [DE #78 at 85]          Further testimony

elicited at trial        from Mr.       Osborn provided "If an experienced

programmer wanted to crash RLAS, they would have done it in such

a way that we would still be looking for it."                        Id.     Indeed, his

colleague     Darren Brown,       who emailed the             code   to petitioner on

November 21,        2014 after petitioner requested it by phone call,


3 The court notes petitioner offers what he thinks an expert's testimony would

have been, if he were called at trial, namely that petitioner did not have the
requisite access and that the code on his computer was not malicious. However,
petitioner has not presented an affidavi½ from an expert but merely contends
this is what an expert would have argued.

                                            10



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 10 of 24
testified on direct examination that he sent it "almost immediately

because it was just a matter of googling it and dropping it in."

[ DE # 7 7 at 1_11] .     Petitioner also argues the testimony of Osborn

at trial was that he had observed components of the same code

twenty years prior and that "the only common factor back th[e]n

and this time around is Mr.                  Loren Taylor with very high level

access· (God Access)." ·[DE #120 at 2]. ·Defen~e counsel.upon cross-

examination also elicited testimony from Special Agent Reinecke

that this similar code was identified from 2000.                             [DE #77 at 75-

7 6] .     Therefore,    petitioner has not supported his argument that

this is new evidence.

         Petitioner has not met his burden to "'demonstrate that the

totality of the evidence would prevent any reasonable juror from
                                                       '
finding      him    guilty     beyond    a    reasonable          doubt,   such    that    his

incarceration is a miscarriage of justice."                          Finch,     914 F.3d at

298      (quoting     Teleguz,     689       F.3d     at    329     (internal      citations

omitted)) .        As petitioner has not met his burden to show "actual

innocence,"        and   has   not . even made         argument       as   to    "cause"    or

"prejudice,"        petitioner's        first       three   claims     are      procedurally

defaulted.         Bousley, 523 U.S. at 622.




                                              11



         Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 11 of 24
        II. Ineffective.Assistance of Counsel

        Petitioner's fourth claim, ineffective assistance of counsel,

includes     six    subsidiary    claims       as    to   trial    counsel    and   one

subsidiary claim as to sentencing counsel.                4



             A. Standard of Review

        To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements             of Strickland v.          Washington~     4 66

U.S. 668, 687       (1984)   First, petitioner must show that counsel's

performance was deficient in that it fell below the standard of

reasonably effective assistance.               Id. at 687-88.        In making this

determination,       there   is   a    strong        presumption     that    counsel's

conduct was        "within the    wide    range      of   reasonable   professional

assistance; that is, the defendant must overcome the presumption

that,    under the     circumstances,      the      challenged action        'might be

considered sound trial strategy.'"                  Id. at 689 (quoting Michel v.

Louisiana, 350. U.S. 91, 101 (1955)).               The Strickland court reasoned

that,    "[i]t is all too tempting for a defendant to second-guess

counsel's assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel's defense after it

has   proved unsuccessful,        to     conclude      that   a   particular act     or

omission of counsel was unreasonable."                Id. (citing Engle v. Isaac,

456U.S.107, 133-34 (1982)).               Second., petitioner "must show'that



4As noted previously, petitioner incorrectly refers to sentencing counsel as
appellate counsel in his filings.

                                          12



        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 12 of 24
there     is        a        reasonable       ·probability             that,        but     for     counsel's

unprofessional errors,                    the        result of the proceeding would have

been     different.                A    reasonable              probability          is     a     probability

sufficient to undermine confidence in the outcome."                                              Id. at 694.

               B. Analysis

                        i.        Alleged Ineffective Assistance of Trial Counsel

        As to his first six claims of ineffective assistance of trial

counsel, petitioner has failed to show prejudice. These claims of

ineffective assistance include trial counsel's failure (i) to call

petitioner              to     testify     on        his    own       behalf    as        well    as    denying

petitioner the constitutional right to testify,                                           [DE #106-1 at 2,

9; DE #120 at 3-7];                    (ii) to conduct any pre-trial investigations,

which petitioner contends would prove that he was not at the scene

of the crime,                [DE #106-1 at 4, 7; DE #120 at 8-10];                              (iii) to file

notice of alibi,                  [DE #106-1 at 5];               (iv)      to call alibi witnesses,

[DE #106-1 at 11, 21-22; DE #120 at 7-8, 12-13];                                          (v) to engage an

expert witness after he was paid by petitio_ner to do so,                                              [DE #106-

1 at    3,     4,        10;      DE   #120     at    10-12];         and    (vi)     to    object       to   the

admissibility of tainted evidence,                                [DE #106-1 at 8].

                                       a. Defendant's Right to Testify

        Petitioner claims that counsel did not advise him of his right

to testify at trial; failed to explain to petitioner the "tactical

implications                 of   testifying          or        not   testifying;"              "perfidiously

coerc[ed]" him not to testify and told him that he would not be

                                                           13



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 13 of 24
testifying; and failed to call him to testify on his own behalf,

even though petitioner repeatedly requested to do so.                                            [DE #106-1

at 2,    9; DE #120 at 5].

        Petitioner        has        offered      sixteen      points          that       he    would     have

offered were he called to testify:                           ( 1)   a     CAC is unique to each

user and can only be used as one login at a time;                                         (2)    he was not

home in Ge·orgia on Novembe·r 21, 2014 or on November 22, 23, and 24

when the        VPN   log       stated that         he    was;      (3)    he       did not        have    the

requisite        access        to    execute      the    malicious             code   and        delete    the

security logs;          ( 4)    whoever deleted the security log had to have

administrative         access;          (5)      retrieval       of the         CAC log would have

shown that he was not logged in when the VPN log showed that he

was;     ( 6)   he had a        contract to oversee the smooth transition of

RLAS to the new company;                  (7)     he was going to be paid $150,000 for

the smooth transition;                  ( 8)     he therefore had no motive to insert

malicious code;           (9)       Loren Taylor lost the bid for RLAS to the new

company;        (10) some of the malicious code had been introduced nearly

twenty years prior, before petitioner worked on RLAS, but when Mr.

Taylor, who possess high level access was around;                                      (11)      Taylor had

the    high      security       level      access        required         to    access          servers    and

implant         the   malicious          code,      as     well      as        to     remotely       access

petitioner's          computer;          ( 12)    Taylor      retrieved             the     VPN    logs     in

violation of          industry standards                 and these         logs       could have been

modified once retrieved;                 (13) witnesses were ready to testify that

                                                    14



        Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 14 of 24
petitioner was in Florida,         not Georgia,        when the malicious code

was introduced;       (14) trial counsel failed to call alibi witnesses

to   the   stand as    instructed;      ( 15)   petitioner did       not   have    the

requisite access to place the code on the server and trial counsel

could have easily obtained the documentation from the AUSA and

USAR regarding petitioner's access;              and   (16)   malicious code was

not found on petitioner's computer as the code on his computer was

c·ommon code used for deleting jobs and not "malicious", and that

petitioner    requested    it    from   Darren    Brown as      he   was   going    on

vacation and "wanted· a way .to make sure the code only executed

once and did not clear out more than it was supposed to do," and

that he did not actually use the code provided by Darren Brown in

the email.    [DE #106-1 at 9; DE #120 at 5-7].

      "~ecause the burden of ensuring that a criminal defendant is

informed of the nature and existence of the right to testify rests

upon trial counsel,       the burden shouldered by trial counsel is a

component of effective assistance of counsel."                 Sexton v. French,

163 F.3d 874, 882 (4th Cir. 1998)             (citing Brown v. Artuz, 124 F.3d

73, 79 (2d Cir. 1997)).          Even if the allegation were correct that

counsel failed to inform petitioner of the existence and nature of

his right to testify,        petitioner has not shown prejudice under

Strickland.     Petitioner was advised by the court of his right to

testify at the Rule 11 hearing and stated on the record that he

understood his rights.          [DE #36 at 4, 12].       Petitioner cannot show

                                         15



      Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 15 of 24
prejudice because his first,                 fourth,     the allegation in his third

point regarding access to delete the security log, the allegation

in his tenth point that the malicious code had existed years ago,

the allegation in his eleventh point that Taylor had high level

security access, and his sixteenth point regarding using the code

for    going   on   vacation,       were       elicited      from    the      testimony      of

witnesies at trial [DE.#76 at 46-49, 75-76, l07; DE #77 at 69-70,

110,    222;   DE #78   at    6,    66,      83-84]     and his     second,     fifth,    and

twelfth points were          contradicted by the              centaur logs           at trial

discussed supra.

       Petitioner has        not    shown prejudice as              to his     third point

regarding his alleged lack of access "to execute the malicious

code," considering the weight of the evidence presented at trial.

Evidence at trial       contradicted such a· proffer of testimony as

components of malicious code were found on petitioner's computer

as a "lost file," that had been deleted from his computer.                                   [DE

# 7 7 at 218-2 3 Govt.       Ex.    4 8] .     Additionally,        testimony at trial

provided there are two types of registries on computers: computer

specific and user specific.                  [DE #77 at 224].        Testimony at trial

also provided there are MRU lists, which are lists that detail the

most recently accessed files for a program or an individual user.

[DE #77 at 224-25].          The MRU list for one of the servers affected

by    the   malicious   code       included         a   malicious ·code       file    with    a

location pointing to the USAR framework.                          [DE   #77    at 228-29].

                                               16



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 16 of 24
Testimony at trial further provided that petitioner's user account

was accessing the USAR Framework at 10:29 p.m.                      on November 21,

2014.      [DE #77 at 232-36].          The malicious code was last modified

at   10: 33 p.m.     on November 21,       2014.     [DE    #77   at      236].     While

petitioner contends that he would have testified that he did not

have    access     to execute    the malicious      code,    he     has    not    alleged

prejudice in light of the overwhelming evidence against petitioner

at trial.

        Petitioner has not alleged prejudice as to points six through

sixteen.     His allegation in points six through eight that he was

to be paid $150,000 for the smooth transition of the RLAS system

and thus lacked motivation to insert malicious code is conclusory

and he has alleged no facts to support such an. allegation.                         As to

points nine through twelve implicating Taylor in tainting the VPN

logs and possessing the high level access to enable him to both

access petitioner's computer remotely as well as to implant the

malicious code, the court notes counsel already elicited testimony

at trial that remote access was possible and that Taylor possessed

the high-level access.           As to points thirteen and fourteen,                     the

centaur     logs    did   not   have    entries    from    petitioner's           home    IP

address,    after 10:42 a.m.           on November 22,      2014.         As   to points

fifteen and sixteen regarding not having access to place the code

on the server and the code on his laptop not being malicious, the

court notes these arguments were discussed supra.

                                          17



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 17 of 24
     Petitioner has not alleged a reasonable probability that the

outcome would have been different had he exercised his right to

testify, and the record shows significant evidence supporting the

jury's finding of guilt.

                          b.      Alleged Failure to Conduct Pre-Trial
                                  Investigation and Failure to Call Expert

     As to his second and_ fifth claims of ineffective assistance,

petitioner contends his counsel should have obtained the security

access documents      from the government and should have called an

expert to testify.        Petitioner contends "[t]he findings from the

security access documents will confirm that the movant does not

have the operational capability to execute the malicious code and

delete the access logs."           [DE #106-1 at 7].            As stated above, the

government     elicited        testimony       from   a   witness · at      trial   that

petitioner    had   administrative . access.              Counsel     for   petitioner

provided   evidence    at       trial    from    a    witness    to   contradict     the

government,    specifically that petitioner did not have access to

delete the trace logs.

     As to the fifth claim of ineffective assistance, petitioner

contends that his attorney failed to utilize the expert, with whom

counsel told petitioner he had reached an agreement on a retainer

fee and for whose testimony petitioner paid counsel twenty thousand

dollars.      [DE #106-1 at 3,          10].     Petitioner contends his trial

counsel told him he was unable to have the expert testify at trial


                                           18



    Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 18 of 24
because       the    expert was    indisposed,    and yet petitioner was           not

refunded.           [DE #106-1 at 10].

       Petitioner contends the expert would have made it plain to

the jury that (1) "it was logically impossible for [petitioner] to

execute the code and delete the security logs because it required

the very high system security level, commonly referred to as 'God

Access;'       that the      [petitioner]    did not possess,"      [DE   #106-1    at

10];    (2)    the "SQL Batch Deletion Code" is not malicious and "is

routinely used throughout            the    industry to    keep a   SQL     job from

executing more than once," [DE #120 at 11]; and (3) "how the Common

Access Card (CAC) security log works and how it, is the primary log

that any forensic auditor would have used while maintaining Chain

of Custody."           [DE #106-1 at 3].

       As     to     the   third   proffered     point    of   expert     testimony,

petitioner          has    not   shown    prejudice   regarding     the     expert's

testimony about CAC logs.                Petitioner contends that the CAC log

would show that he was in the office on November 21,                      2014,   when

the fictitious log shows that he was working from home.                    [DE #106-

1 at 4] .

       As discussed supra, petitioner does not contest the centaur

logs that show his home IP address was used during the same time

windows as the VPN logs.                 Petitioner also does not contest the

evidence presented at trial in which the code found on his computer

was linked to his CAC identification.              [DE #77 at 218-23 Govt. Ex.

                                            19



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 19 of 24
4 8] .      The   evidence    at    trial   presented   that      petitioner's     user

account accessed the USAR framework just four minutes prior to the

modification of malicious code at petitioner's home IP address.

The government presented testimonial evidence that petitioner had

administrative access and petitioner himself has admitted that at

least administrative access was required to delete the trace logs.·

[DE #106-1 at 9]:

         The court notes defendant has not "overcome the presumption

that,      under the      circumstances,     the   challenged action 'might be

considered sound trial strategy."'               Strickland, 466 U.S.          at 689.

                     c.      Failure to Provide Alibi Notice

         As to his third claim of ineffective assistance, petitioner

contends counsel failed to provide an alibi notice.                         As counsel

had no obligation to file such~ notice without request from the

government, Fed. R. Crim. P. 12.1, this argument is without merit.

                     d.    Failure to Call Alibi Witnesses

         As to his fourth claim of ineffective assistance, petitioner

contends counsel failed to call alibi witnesses.                         Petitioner has

alleged that on a night during trial that he and counsel were to

meet to discuss issues during trial,                counsel fell asleep and did

not contact petitioner despite repeated petitioner's phone calls

during that evening.               [DE #106-1 at 5].        · However,    as discussed

supra,      petitioner has         admitted he     logged    on   and     off while   on



                                            20



         Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 20 of 24
vacation.    Petitioner has not sufficiently alleged facts to show

prejudice.

                 e.    Fail~re to object to VPN logs

     As   to petitioner's       sixth claim of ineffective assistance,

petitioner contends that standard procedure for obtaining the VPN

logs was not followed.       He specifically contends:

     In the investigatiori of this matter~ the Virtual Private
     Network (VPN) log file was retrieved by a thiid[-]party
     contractor at the request of another contractor. After
     receiving the log file from second contractor, the first
     contractor then converted the files to an Excel
     spreadsheet and handed it over to the forensics
     investigator as an authoritative source of information.
     This Excel spreadsheet is essentially a tainted document
     which was    fraudulently generated against standard
     industry procedure to preserving chain of custody of
     evidence.   Such tampering of evidence constructively
     renders this· Excel spreadsheet inadmissible in court.
     It was based on this tainted evidence that the charges
     against the movant was premised.

      [DE #106-1 at 8].     Petitioner further alleges trial counsel's

failure   to object to admissibility was          ineffective assistance.

Petitioner   again    has   not    shown prejudice   as   the     centaur   logs

presented at trial corroborated the VPN logs.

               ii.    Alleged     Ineffective   Assistance   of    "Appellate"
                      Counsel

     As to his final claim, petitioner contends that trial counsel

rendered ineffective assistance by allegedly failing to file a

notice of appeal when requested to do so and that "appellate" 5



5 As previously noted, petitioner incorrectly refers to his sentencing counsel
as appellate counsel.

                                       21



     Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 21 of 24
counsel rendered ineffective assistance of counsel by failing to

file an appeal.          [DE #106 at 8; #106-1 at 6].                  Counsel has a duty

to file an appeal when requested to do so by a client.                                      United

States v.     Peak,    992 F.2d 39,           41    (4th Cir.      1993)    ("[A]      criminal

defense      attorney's       failure     to       file    a    notice     of    appeal       when

requested     by   his    client       deprives       the       defendant       of    his    Sixth

Amendment right to the assistance of counsel, notwithstanding that

the   lost    appeal may not           have    had a       reasonable       probability of

success.") .       A properly pled allegation of failure                             to file    an

appeal after a request to do so typically results in an evidentiary

hearing.      However, in the instant matter, after the jury verdictj

petitioner allegedly asked his                     counsel about filing an appeal.

However, seven days after the jury verdict, petitioner fired this.

counsel      and   retained      new     counsel          for    sentencing,          [DE    #68].

Therefore,     this    appeal        discussion       occurred more         than       one    year

before it was appropriate to file an appeal and with counsel that

petitioner     fired     in    the    interim.            Therefore,     counsel        who    was

terminated had no authority to notice an appeal for petitioner.

      Petitioner also contends that his sentencing counsel "failed

to file any appeal in the Fourth Circuit" and that counsel "did

not tell movant that movant's arguments lacked merit and did not

file an Anders brief excluding themselves.                        Trial and [sentencing]

counsel abdicated their responsibility to the movant by failing to

file an appeal."         [DE #106 at 8; #106-1 at 6].                However, petitioner

                                               22



      Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 22 of 24
does not allege in any of his filings that he ever requested that

his sentencing counsel file an appeal.                       Despite the government's

argument        that   petitioner's        claim regarding       failure       to   file   an

appeal lack merit, petitioner did not respond to these arguments

in his detailed response.                 The court finds petitioner has failed

to state a claim that he requested that, his sentencing counsel

file   a   notice of appe·a1.

       As petitioner has failed to meet his"burden to allege that

counsel's        performance       fell     below    the     standard     of    reasonable

assistance and also has failed to show prejudice, his claims for

ineffective assistance of counsel should be dismissed.

                                          CONCLUSION

       For      the    foregoing     reasons,        the     government's       motion     to

dismiss,        [DE #117], is hereby GRANTED, and petitioner's motion to

vacate,        [DE #106], is hereby DISMISSED.               The clerk is directed to

close this case.

       A certificate          of   appealabili ty      shall    not    issue    absent     "a

substantial showing of the denial of a constitutional right."                              28

u.s.c.     §    2253(c) (2)        A petitioner satisfies              this    standard by

demonstrating          that    reasonable          jurists     would     find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.         Miller-El v.      Cockrell, 537 U.S.          322,    336-38      (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

                                              23



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 23 of 24
676,   683-84   (4th Cir. 2001).   A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

       This       day of
                           Sep=~
                             MalcolmJ Howard'
                             Senior United States District Judge
At Greenville, NC
#35




                                     24



       Case 5:16-cr-00084-H Document 121 Filed 09/03/20 Page 24 of 24
